Citation Nr: 1313517	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  07-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a chronic headache disability, to include as a result of an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by memory loss, to include as a result of an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by speech problems, to include as a result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to August 1981, and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2004.  In October 2010, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  The issues remaining on appeal were remanded by the Board in March 2011.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The Veteran has not been diagnosed with an acquired psychiatric disability, and psychiatric symptoms have been affirmatively attributed to worries about nonservice-connected disabilities; there is no undiagnosed psychiatric illness related to Gulf War service.  

3.  The Veteran has been diagnosed as having migraine and tension headaches, which are unrelated to service; a chronic unexplained or undiagnosed illness manifested by headaches has not been shown.
4.  The Veteran does not have a disability manifested by memory loss.

5.  The Veteran does not have a disability manifested by speech problems.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include as an undiagnosed or unexplained illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).

2.  A chronic headache disability, to include as an undiagnosed or unexplained illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).

3.  A disability manifested by memory loss, to include as an undiagnosed or unexplained illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).

4.  A disability manifested by speech problems, to include as an undiagnosed or unexplained illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in October 2003, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claims for service connection, both on a direct basis and as an undiagnosed illness based on Gulf War service, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told that the evidence must demonstrate a relationship between her current disability and an injury, disease or event in military service.  She was advised of various types of lay, medical, and employment evidence that could substantiate her service connection claims.  

In a letter dated in March 2006, she was provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this letter was not sent until after the initial adjudication of the claims, it was followed by readjudication in a November 2007 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The VCAA notice requirements have been satisfied.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, VA obtained the Veteran's available service treatment records.  In this regard, there are no service treatment records pertaining to the Veteran's first period of active duty on file.  However, all of her current claims are based on her Gulf War service, which occurred during her second period of active duty.  All identified and available post-service private treatment records have been obtained as well, and she states that she receives all of her treatment privately.  

When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488   (2010); 38 C.F.R. § 3.103 (2012).  Here, at the October 2010 hearing, the undersigned VLJ discussed the missing elements required for the Veteran's claims, and elicited additional information concerning her relevant medical history.  The appeal was remanded for further action based, in part, on the testimony. 
Pursuant to the Board remand in March 2011, the Veteran was afforded VA examinations in April 2011, May 2011, August 2011, and September 2011.  The VA examination reports and opinions are adequate for the purpose of deciding the service connection claims on appeal.  The examiners reviewed the claims file and medical history, performed the required examinations and recorded their clinical findings, and provided a sufficient rationale for their stated opinions that is consistent with their findings and the evidence of record.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In this regard, as discussed in more detail below, although these examinations did not address whether the Veteran had symptoms of an undiagnosed illness originating or related to the Veteran's period of active service, the examinations found that psychiatric symptoms were due to other causes, that she did not have memory or speech disability, and that her headaches were due to a known diagnosis.  In these circumstances, the examiners were justified in failing to provide an opinion as to whether the Veteran had an undiagnosed illness related to service.  The examinations, together with the remainder of the evidence of record, provide a sufficient basis for a decision as to the issues on appeal.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as why the terms will not be fulfilled).  Thus, there has been substantial compliance with the prior remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  

Accordingly, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

On an examination for the Reserves dated in November 1985, the Veteran responded "yes" to a question of whether she had now, or had ever had, "depression or excessive worry."  She said that she got depressed once in awhile.  Psychiatric examination was normal.  She answered "no" to the same question on a July 1988 examination.  

On an April 1991 redeployment medical history, the Veteran the veteran responded "no" to questions of whether she had now, or had ever had, "frequent or severe headaches," "depression or excessive worry," "nervous trouble of any sort," and "loss of memory or amnesia."  On a Southwest Asia demobilization medical evaluation that same date, she said that she did not have any nightmares or trouble sleeping, recurring thoughts about her Desert Shield/Desert Storm experiences, and that she did not have reason to believe that she or any members of her unit were exposed to chemical warfare or germ warfare.  

On a VA compensation claim filed in December 1993, the Veteran did not mention psychiatric symptoms, headaches, memory loss, or speech problems.  On a VA general medical examination in April 1994, the Veteran's symptoms included headaches which allegedly had their onset shortly after she returned from Saudi Arabia in 1991.  Physical examination was normal, and the pertinent diagnosis was history of cephalgia.  

A VA psychiatric examination was performed in May 1994.  At this time, she reported that a doctor who had seen her before said she was depressed but that she said she did not feel depressed and had never felt depressed.  She said her appetite was good, sleeping was no problem, and she had never had psychiatric care.  On examination, she was very pleasant and friendly, made no psychiatric complaints, and findings were normal.  The diagnosis was no psychiatric condition found.  

According to June 1997 records from Fayette Medical Clinic, the Veteran was evaluated in June 1997 for multiple complaints including concerns about problems related to being in the Gulf War.  She denied any depressive symptoms.  She reported occasional headaches without nausea or vomiting, and which spontaneously resolved.  All laboratory tests were normal, and the possibility that mild depressive symptoms may be causing some of her symptoms was noted.  She was to be started on anti-depressant medication.  

The Veteran's current claim for service connection was received in July 2003.  

In January 2004, several authorizations for the release of private medical records were received, together with explanations from the Veteran as to the relevance of the various identified records.  

In an authorization for the release of records of treatment by R. A., M.D., the Veteran said that she had been treated by Dr. A. from March 2001 to June 2002 for depression and memory loss.  Several tests were conducted for memory loss.  Dr. R's records include an undated report of memory problems, which were unspecified.  A magnetic resonance imaging (MRI) scan of the brain in February 2002 was conducted for clinical history of headaches, visual problems and memory loss for three years.  The impression was that no acute intracranial abnormality was seen.  In August 2002, it was noted that she had "elements [of] memory loss."   

In the authorization for the release of records of treatment by H.R., a speech therapist, from September 2002 to September 2003, the Veteran said that among her other complaints with memory loss was that her speech ability had begun to deteriorate.  The Veteran said that her speech had begun to convert to a slow stutter and that her inability to recall long term memories and some short term memories were an extreme concern.  The Veteran said that the speech therapist tried to rebuild her sentence structure but that she found it difficult to remember the procedures.  Due to the exposures of chemical agents during the demobilization near Khamisiyah, she strongly believed that her memory loss was directly related to this incident, although doctors had not directly linked it.  

According to the speech therapy evaluation of October 2002, the Veteran said that she did not speak or project her voice properly and had trouble pronouncing certain words.  She said she often did not know how to sound out words, and experienced word recall and memory problems.  She had compensated for her speech problems by taking classes.  She had had a brain scan to determine if her memory and word recall problems had a physiological root, but the results had been normal.  She said that her job required communication, and she found it difficult to convey information to others, and forgot what she said while talking.  On examination, there were no physiological speech problems.  Her overall intelligibility of speech in conversation was good, as were receptive and expressive language skills.  There were some patterns of mispronunciation, such as devoicing the final "s" in voiced plurals.  She used the filler "um," but no other problems in fluency were noted.  She had a quiet voice, and her speech rate was slower than average.  Various exercises for improving pronunciation were included.

The Veteran stated that she had been treated by V.R., M.D., in January 2003 for memory loss.  She said that she had complained of memory loss for the past four years and that Dr. R. conducted tests in the office, during which the Veteran was unable to respond to some of the questions asked.  

Dr. R's records contain a summary of an evaluation of the complaint of long-term memory loss for the past four years.  The Veteran reported that the memory loss had been progressive during the past 2 years.  Reportedly, a brain scan about a year earlier had been normal.  The Veteran said that there was no history of depression or any other problems.  In the past 10 months she had had intermittent headaches, mainly bifrontal, associated with some eye pain, with no associated nausea, vomiting, or photo or phonophobia.  She reported specific memory loss while driving.  Formal mini-mental status examination was entirely normal.  Dr. R. stated that she had a very lengthy discussion with the Veteran about the memory loss.  Her opinion was that with the normal mental status examination and normal brain scan, she did not suspect dementia.  The memory loss was more for long-term memory than short-term memory.  The doctor recommended neuropsychiatric testing, which would help delineate organic versus functional issues of memory loss.  

In an authorization for the release of records of treatment by C. W., M.D., from September 2002 to the present, the Veteran stated that Dr. W. had conducted several tests pertaining to concerns including memory loss and headaches, and she had been diagnosed with depression.  She said that among her complaints was that her communication skills were vanishing.  She had been prescribed Zoloft.  

Dr. W.'s treatment records show treatment for numerous complaints beginning in March 2001.  In February 2003, the Veteran reported concern about memory loss several years' duration.  The assessment included memory loss.  Mini-mental status examination was normal.  It was noted that she made need to be referred for counseling.  There were questionable symptoms of PTSD, which would be re-evaluated at the next visit.  When next seen, in May 2003, chest pain was the primary complaint, and no memory loss was reported.  In July 2003, anxiety and sinus headaches were noted.  She had frontal headaches, as well as chest pain due to anxiety.  Anxiety was again noted in October 2003.  She was taking Zoloft.  

In August 2005, Veteran submitted an article noting that a study had shown that Gulf War veterans in 1991 may have been exposed to the nerve agent sarin, and that increased rates of brain cancer may be associated.  

At her hearing before the undersigned VLJ in October 2010, the Veteran said she started noticing speech problems about 2 or 3 years after returning from the Gulf War, manifested by difficulty in pronouncing certain words, which she believed were caused by her memory loss.  She stated her speech problems had become more noticeable over time.  

She also testified that her memory problems had become noticeable at the same time.  She had originally attributed them to age, but when evaluated, she had been told that it was her long-term memory that was affected.  She could not remember significant things about her childhood, or college information, which she felt she should be able to recall.  
Concerning her headaches, she stated that she began having problems with headaches shortly after service.  She testified that they had become increasingly frequent, to the extent where she now had them every other day or so.  

She said that she began having problems with depression and anxiety after her return from Southwest Asia.  She said that she became depressed and anxious due to her health.  She testified that she had to stop taking anti-depressant medication due to side effects.  

On a VA psychiatric examination in April 2011, the Veteran said that she had been deployed to Saudi Arabia as part of Desert Storm.  She said that she was involved in combat.  She said they were positioned about 15 miles out of the immediate combat area.  She was not in the line of fire, but when the missiles went off, they were exposed to the debris from that environment.  During that time a soldier went to Kuwait and brought a bomb back, and the bomb exploded in the tent right next to hers.  She completed a Bachelor's degree in Human Resources after she completed her military service.  She said that she had a good relationship with her husband and her adult child, and that she had a lot of friends and good social support.  She said she occasionally became irritable and sometimes threw something at her husband.  She stated that she became anxious sometimes when she was frightened, for example in an instance in which she was coughing so much she could not catch her breath.  The examiner commented that by the Veteran's own report, her anxiety was related to physical health concerns and did not appear to be related to military service.  She reported memory problems, such as occasionally forgetting what she was talking about.  Part of her job was to conduct training classes, and she stated this would happen during a class.  The examiner noted that it did not appear to have a significant negative impact on her functioning other than to cause embarrassment.    

She was asked several questions to test her memory, which elicited no evidence of memory problems.  She recalled answers about pre-, during, and post-military history without problems.  Her complaints of forgetting what she is saying while speaking, or "babbling" when talking was not evidenced during the 1-1/2 hour long examination.  While she reported being extremely distressed by memory difficulties, no evidence of memory problems were seen during the examination.  
Regarding her report of depressive symptoms, she stated that her depression was due to her ailments, such as her memory and speech problems.  She felt that her depressed mood was triggered by problems with memory, headaches, or leg pain.  She denied depressive symptoms being related to any specific experiences in the military.  

The Veteran stated that she had experiences in Saudi Arabia where she felt like she could be killed, and she was therefore assessed for possible symptoms of PTSD.  She said that when she first returned she had nightmares but not so much now.  She avoided watching military related films, but she did not appear to meet the criteria for PTSD.  She denied avoidance of reminders of military experiences, feelings of detachment, sense of foreshortened future, emotional numbing, hypervigilance, exaggerated startle, or concentration difficulties.  On examination, her speech was unremarkable.  Her affect was normal and her mood was good.  

Concerning memory, remote and recent memory were noted to be moderately impaired, and immediate memory was mildly impaired.  As an example, the Veteran stated that she had recently picked up the phone at work to call her supervisor, but then could not remember why she was calling.  She said that she had not been successful in obtaining a diagnosis, but meanwhile her memory continued to decline, over a period of about 10 years.  A Depression Inventory test showed mild depressive symptoms, consistent with her self-report of mild depressive symptoms, which she related to her perceived memory problems as well as to her physical concerns.  The examiner concluded that the Veteran did not have a psychiatric/psychological diagnosis, including no observable memory loss.  She was assessed for various disorders including anxiety, depression and PTSD.  She reported some symptoms of each, but none were sufficient to warrant a diagnosis.  The Veteran indicated that her primary concern was her perceived loss of memory, but her memory appeared adequate during the interview.  If she did have a memory loss, it was not considered to be related to a psychological condition at this time, and may be organic in nature.  In a July 2011 addendum, it was noted that because there was no evidence of a current psychiatric disability, there was nothing to opine regarding an etiological relation to military service.  

On a VA neurological examination in May 2011, the Veteran reported chronic headaches which began between 1992 and 1993.  She reported noting headache episodes approximately every other week with symptoms lasting about 3 days.  The diagnosis was migraine headaches associated with photophobia and phonophobia.  The headache disorder was associated with the known clinical diagnosis of migraine headaches.  The examiner concluded that it was not at least as likely as not that the headache disorder was etiologically related to her military service.  The examiner said that the service treatment records were negative for documentation of chronic headaches, and post-service records did not show a diagnosis within a year of service.  

On a VA examination in a neurology clinic in August 2011, the Veteran described severe headaches, diagnosed as migraines.  She also had mild headaches; both types had begun in about 1992-1993.  She said she had noticed changes in memory in 1991-1992, shortly after returning from Saudi Arabia, and claims it had progressed since then.  She said she graduated from college in 2001, and could not remember many of the things she had studied.  She stated that she had more and more difficulty spelling.  She described a job interview where she had been unable to recollect a specific pertinent regulation, but remembered just after the interview.  Her problems with speech were described as trouble coming up with words, and sometimes she mispronounced words.  She had no dysarthria or trouble understanding people.  She had recently retired from her job, in June 2011.  On examination, speech was clear, and she recalled historical information well.  On object naming she initially displayed hesitation, but did not do this later in the examination.  The assessment was that she had migraine headaches and complaints of speech and memory issues with minimal findings on examination.  She appeared to be functioning predominantly within the normal range, and her deficits would seem to be more related to normal variation that she was excessively worried about.  Further testing was advised.  

In September 2011, a neuropsychiatric assessment, including interview and a battery of tests, was performed.  The results of the assessment indicated intact functioning in the majority of cognitive domains assessed.  She had average functioning in the domains of sustained concentration, speed of mental processing, visual spatial skills, new learning and memory for verbal information, and executive functioning.  Her intellectual functioning was consistent with her educational and occupational history.  She had a few areas of isolated deficit, including mildly impaired performance on a task of attention and visual recall, and mild to moderate impairment on a phonemic verbal fluency task.  Performance on all other measures was intact.  On self report measures of emotional functioning, she reported having moderate symptoms of depression and generalized anxiety, but denied clinically significant symptoms during the clinical interview.  

Overall, the results indicated intact functioning with the exception of a few isolated deficits.  Even with the isolated deficits, she was able to perform in the average range on other tasks assessing the same domain, indicating that she had the capability of intact performance.  For example, on verbal fluency, her performance was average when given a semantic cue.  There was no clear pattern of dysfunction suggested by the results which would point to a particular etiology.  Rather, these isolated difficulties were likely a result of normal cognitive variability, and exacerbated by anxiety and concern over her health.  It could be that she had a heightened awareness of any cognitive "slips" that she made, to the exclusion of other contradictory information indicating that she was doing well.  There was no known neurological syndrome that produced the retrograde memory loss that she was reporting.  It was possible that she was interpreting normal memory loss as pathological.  

It was also suggested that her sleep apnea could be contributing to the isolated deficits noted in the report, particularly her reduced attention, if her CPAP was not functioning at peak efficiency.  Given her good overall performance, the examiner stated that she would have the cognitive capabilities to return to work, if she so desired.  It was recommended that neuroimaging be performed to ensure that there was no contributing pathology to her current complaints.  

However, in a September 2011 addendum from the requesting physician, the examiner noted that a brain MRI had not been obtained due to the Veteran's refusal of 4 scheduled appointments, but that the results were valid without such test.  The examiner concluded that the in-depth neuropsychiatric evaluation confirmed his previous thoughts that the Veteran did not suffer from any known clinical diagnosis to explain her speech and memory problems, and in fact confirmed that there were no bona fide memory or speech problems, just concern and anxiety about them.  She did have a headache disorder, likely both migraine and tension type, but there was no indication that the headaches were temporally or etiologically related to military service.  It was therefore less likely as not that her headache, speech, and memory complaints were related to military service.  

III.  Analysis

The Veteran's service included service in the Southwest Asia theater of operations from December 1990 to April 1991; therefore, she is a Persian Gulf veteran.  See 38 C.F.R. §§3.2(i), 3.317(e).  The Veteran contends that she has a psychiatric disability, headaches, memory loss and speech problems resulting from her Persian Gulf service. 

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection. 

In this case, service treatment records do not contain any mention of psychiatric complaints, headaches, memory problems, or speech problems during service, and the Veteran does not contend that such conditions were present in service.  Rather, she contends that the conditions result from her exposure to various toxins, which she states includes sarin, during service in the Persian Gulf.  

Service connection may be granted to a Persian Gulf Veteran for objective indications of chronic disability resulting from an illness or combination of illnesses, provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, unless there is affirmative evidence that the undiagnosed illness was not incurred during Persian Gulf service, or resulted from the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability may include a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

For purposes of this section, "objective indications of chronic disability" include both "signs,"' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  3 8 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid under this section for a chronic disability, if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability.  38 C.F.R. § 3.317(a)(7).  

For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to; headache, neurological signs or symptoms, and neuropsychological signs or symptoms  38 C.F.R. § 3.317(b).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Acquired Psychiatric Disability

At the outset, the Board observes that, on an examination for the Reserves dated in November 1985, the Veteran responded "yes" to a question of whether she had now, or had ever had, "depression or excessive worry."  She said that she got depressed once in awhile.  Psychiatric examination was normal.  However, she did not report any such history on a July 1988 examination, and the records of her active duty from December 1990 to April 1991 do not include any psychiatric symptoms.  Therefore, the presumption of soundness need not be discussed.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (the presumption of soundness need only be addressed if the claimed disability is found to have been present during service).  

On a VA psychiatric examination in April 2011, the Veteran stated that she became anxious sometimes when she was frightened.  The examiner commented that by the Veteran's own report, her anxiety was related to physical health concerns and did not appear to be related to military service.  Regarding her report of depressive symptoms, she stated that her depression was due to her ailments, such as her memory and speech problems.  She felt that her depressed mood was triggered by problems with memory, headaches, or leg pain.  She denied depressive symptoms being related to any specific experiences in the military.  

The Veteran stated that she had experiences in Saudi Arabia where she felt like she could be killed, and she was therefore assessed for possible symptoms of PTSD, but she did not have sufficient symptoms to warrant a diagnosis of PTSD.  On examination, her affect was normal and her mood was good.  The examiner concluded that the Veteran did not have a psychiatric/psychological diagnosis.  She was assessed for various disorders including anxiety, depression and PTSD.  She reported some symptoms of each, but none were sufficient to warrant a diagnosis.  In a July 2011 addendum, it was noted that because there was no evidence of a current psychiatric disability, there was nothing to opine regarding an etiological relation to military service.  

This assessment is consistent with the other evidence of record.  On a May 1994 VA psychiatric examination, she reported that a doctor who had seen her before said she was depressed, but she said she did not feel depressed and had never felt depressed.  On examination, she was very pleasant and friendly, made no psychiatric complaints, and findings were normal, and the diagnosis was no psychiatric condition found.  

In 1997, mild depressive symptoms were noted.  She was treated with Zoloft, which she later stopped due to side effects.  Anxiety was noted in 2003.  Possible PTSD symptoms were noted in 2003 as well.  However, the examiner in 2011 concluded that she had some symptoms of depression, anxiety, and PTSD, but not a sufficient number of symptoms to establish a diagnosis.  

Moreover, the evidence, including the Veteran's own statements, establishes that her symptoms have been associated, not with her Persian Gulf service, but with her health concerns.  Service connection is not in effect for any disability at this point, so the question of secondary service connection does not arise.  38 C.F.R. § 3.310 (2012).  

Thus, the most probative evidence, consisting of the detailed VA examination in 2011, establishes that the Veteran does not meet the criteria for a diagnosis of a psychiatric condition.  Previous reports of "anxiety" or "depression" were not accompanied by a description of symptoms, other than a symptom of anxiety or depression.  The VA examiner fully addressed the question of whether PTSD was present, but found that the criteria for a diagnosis were not met.  The Veteran's statements and the medical evaluations are also in agreement that the Veteran's psychiatric symptoms are due to her concerns with her health, and have not been attributed to her Persian Gulf service.  As a consequence, there is affirmative evidence against a connection to Gulf War service, and there is no basis on which to find that psychiatric symptoms reflect an undiagnosed illness related to her Gulf War service.  See 38 C.F.R. § 3.317(a)(7).  For these reasons, the weight of the evidence is against the claim for service connection for an acquired psychiatric disability.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B.  Headaches

At her hearing before the undersigned in October 2010, the Veteran said that she began having problems with headaches shortly after service.  She testified that they had become increasingly frequent, to the extent where she now had them every other day or so.  
On a VA general medical examination in April 1994, the Veteran's symptoms included headaches which allegedly had their onset shortly after she returned from Saudi Arabia in 1991.  Physical examination was normal, and the pertinent diagnosis was history of cephalgia.  

According to June 1997 records from Fayette Medical Clinic, the Veteran was evaluated in June 1997 for multiple complaints including concerns about problems related to being in the Gulf War.  She reported occasional headaches without nausea or vomiting, and which spontaneously resolved.    

According to an evaluation by Dr. R. in January 2003, for the past 10 months, the Veteran had had intermittent headaches, mainly bifrontal, associated with some eye pain, with no associated nausea, vomiting, or photo or phonophobia.  Dr. W.'s treatment records show treatment for sinus headaches in July 2003.  

On a VA neurological examination in May 2011, the Veteran reported chronic headaches which began between 1992 and 1993.  She reported noting headache episodes approximately every other week with symptoms lasting about 3 days.  The diagnosis was migraine headaches associated with photophobia and phonophobia.  The examiner stated that the headache disorder was associated with the known clinical diagnosis of migraine headaches.  

On a VA examination in a neurology clinic in August 2011, the Veteran described severe headaches, diagnosed as migraines.  She also had a milder form of headache; both types had begun in about 1992-1993.  The assessment was that she had migraine headaches.  In a September 2011 addendum, the examiner noted that the Veteran had a headache disorder, likely both migraine and tension type, but there was no indication that the headaches were temporally or etiologically related to military service.  It was therefore less likely as not that her headaches were related to military service.  

In sum, the Veteran's current headaches have been diagnosed as migraines, as well as tension headaches, and the medical evidence establishes that she does not have an undiagnosed illness manifested by headaches.  She states that she began having headaches shortly after her return from the Persian Gulf.  Medical evidence of record shows a history of headaches with onset ranging from shortly after service to 2002 (this from a January 2003 medical report of a history of headaches for 10 months).  Most records, however, reflect an onset of around 1992 to 1993, based on the Veteran's statements.  Medical evidence is required to link the post-service onset of headaches to service causes.  In this regard, because she states that the headaches began after service, a nexus is not subject to lay observation.  See Davidson, supra.

The VA examiner in May 2011 concluded that it was not at least as likely as not that the headache disorder was etiologically related to the Veteran's military service.  Although this was based on the absence of documentation in service or within a year thereafter, this history is also consistent with the majority of the Veteran's statements concerning the post-service onset of her headache condition; thus, the rationale is sufficient in these circumstances.  Similarly, the examiner in September 2011 concluded that her headache disorder, both migraine and tension type, was not temporally or etiologically related to military service.  There is no medical evidence to the contrary, and the Veteran is not competent to relate headaches beginning  after service to events in service.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  

C.  Memory Loss

The Veteran believes that she has memory loss due to exposure to chemical agents during her Gulf War service.  She stated, in January 2004, that she strongly believes that her memory loss was directly related to the detonation of nerve agents near Khamisiyah in March 1991, although doctors had not directly linked it.  The Veteran submitted an article noting that a study had shown that Gulf War veterans in 1991 may have been exposed to the nerve agent sarin, and had higher incidences of brain cancer.  She points out that her memory problem also involves the brain.  

At her hearing before the undersigned in October 2010, the Veteran said she started noticing memory problems about 2 or 3 years after returning from the Gulf War.  She had originally attributed them to age, but when evaluated, she had been told that it was her long-term memory that was affected.  For example, she could not remember significant things about her childhood, or college information, which she felt she should be able to recall.  

Private medical records dated from 2002 to 2003 show that the Veteran complained of memory loss on numerous occasions.  A magnetic resonance imaging (MRI) scan of the brain in February 2002 was conducted for clinical history of headaches, visual problems and memory loss for three years, and revealed no acute intracranial abnormality.   

Otherwise, during this period, the reports of memory loss were based on the Veteran's reported symptoms of memory loss, as opposed to objective testing of the Veteran's memory.  A January 2003 evaluation of the complaint of long-term memory loss for the past 4 years, which she said had been progressive during the past 2 years, included an entirely normal formal mini-mental status examination.  Dr. R. stated that she had a very lengthy discussion with the Veteran about the memory loss.  Her opinion was that with the normal mental status examination and normal brain scan, she did not suspect dementia.  The memory loss was more for long-term memory than short-term memory.  The doctor recommended neuropsychiatric testing, which would help delineate organic versus functional issues of memory loss.  

Dr. W.'s treatment records show treatment for numerous complaints beginning in March 2001.  In February 2003, the Veteran reported concern about memory loss several years' duration.  The assessment included memory loss.  Although assessments included memory loss on a number of occasions, specific objective findings concerning memory loss were not reported.  

On a VA psychiatric examination in April 2011, the examiner noted that the Veteran's memory loss, as she described, did not appear to have a significant negative impact on her functioning other than to cause embarrassment.  The Veteran believed that memory problems were related to either the medication that she took as part of her deployment, or to the chemicals in the air she breathed while deployed.  

She was asked several questions to test her memory, which elicited no evidence of memory problems.  She recalled answers about pre-, during, and post-military history without problems.  Her complaints of forgetting what she was saying while speaking, or "babbling" when talking was not evidenced during the 1-1/2 hour long examination.  While she reported being extremely distressed by memory difficulties, no evidence of memory problems were seen during the examination.  

Later in the report, it was noted that remote and recent memory were moderately impaired, and immediate memory was mildly impaired.  This appears to have been based on the Veteran's subjective impression of her memory loss, however, because reported as an example was her statement that she had recently picked up the phone at work to call her supervisor, but then could not remember why she was calling.  She said she had not been successful in obtaining a diagnosis, but meanwhile her memory continued to decline, over a period of about 10 years.  Again, however, the examiner concluded that the Veteran did not have observable memory loss.  The Veteran indicated that her primary concern was her perceived loss of memory, but her memory appeared adequate during the interview.  If she did have a memory loss, it was not considered to be related to a psychological condition at this time, and maybe organic in nature.  

On a VA examination in a neurology clinic in August 2011, the Veteran said she had noticed changes in memory in 1991-1992, shortly after returning from Saudi Arabia, and claimed it had progressed since then.  She described specific incidents, and the assessment was that she had memory issues with minimal findings on examination.  She appeared to be functioning predominantly within the normal range, and her deficits would seem to be more related to normal variation that she was excessively worried about.  Further testing was advised.  

Accordingly, in September 2011, a neuropsychiatric assessment, including interview and a battery of tests, was performed.  The results of the assessment indicated intact functioning in the majority of cognitive domains assessed.  Overall, the results indicated intact functioning with the exception of a few isolated deficits.  Even with the isolated deficits, she was able to perform in the average range on other tasks assessing the same domain, indicating that she had the capability of intact performance.  For example, on verbal fluency, her performance was average when given a semantic cue.  There was no clear pattern of dysfunction suggested by the results which would point to a particular etiology.  Rather, these isolated difficulties were likely a result of normal cognitive variability, and exacerbated by anxiety and concern over her health.  It could be that she had a heightened awareness of any cognitive "slips" that she made, to the exclusion of other contradictory information indicating that she was doing well.  There was no known neurological syndrome that produced the retrograde memory loss that she reported.  

In a September 2011 addendum from the requesting physician, the examiner concluded that the in-depth neuropsychiatric evaluation confirmed his previous thoughts that the Veteran did not suffer from any known clinical diagnosis to explain her memory problems, and in fact confirmed that there were no bona fide memory problems, just concern and anxiety about her perceived problems.  

Thus, the most detailed, objective assessments of the Veteran's memory did not find a memory loss disability.  The testing in September 2011 showed a few isolated deficits, but even in those areas, she was able to compensate.  Moreover, the examiner concluded that the isolated deficits were likely a result of normal cognitive variability, and exacerbated by anxiety and concern over her health.  The physician who had ordered the neuropsychiatric testing concluded that there were no actual memory problems.  Although it is clear that the Veteran sincerely believes that she suffers from abnormal memory loss, and she is competent to state she has memory loss, the Board finds the objective assessments of the Veteran's memory to be more probative than her subjective statements of memory loss.  Therefore, the Board concludes that the Veteran does not have a memory loss disability, or undiagnosed illness manifested by memory loss.  In this regard, although memory loss has been described by the Veteran and noted in the medical records during the appeal period, uniformly, the detailed, objective evaluations of her reported memory loss failed to confirm the presence of a memory loss disability.  See 38 C.F.R. § 3.317(a)(3) ("objective indications of chronic disability" include both "signs,"' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification).  

Thus, this not a case where a memory loss was present at some time during the appeal period, but, rather, what was thought to be a memory loss was not confirmed as such on any objective testing.  Absent the existence of a disability at any time during the current appeal, there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, because there is no memory loss disability present, it is not necessary-or feasible-to obtain a medical opinion as to whether a memory loss disability is due to an undiagnosed illness.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  

D.  Speech Problems

At her hearing before the undersigned in October 2010, the Veteran said she had started noticing speech problems about 2 or 3 years after returning from the Gulf War, manifested by difficulty in pronouncing certain words, which she believed were caused by her memory loss.  She stated her speech problems had become more noticeable over time.  

According to the speech evaluation of October 2002, the Veteran said she did not speak or project her voice properly, and had trouble pronouncing certain words.  She said she often did not know how to sound out words, and experienced word recall and memory problems.  On examination, there were no physiological speech problems.  Her overall intelligibility of speech in conversation was good, as were receptive and expressive language skills.  There were some patterns of mispronunciation, such as devoicing the final "s" in voiced plurals.  She used the filler "um", but no other problems in fluency were noted.  She had a quiet voice, and her speech rate was slower than average.  Various exercises for improving pronunciation were included.
On a VA examination in a neurology clinic in August 2011, the Veteran described her problems with speech as trouble coming up with words, and sometimes she mispronounced words.  She had no dysarthria or trouble understanding people.  On examination, speech was clear, and she recalled historical information well.  On object naming she initially displayed hesitation, but did not do this later in the examination.   She appeared to be functioning predominantly within the normal range, and her deficits would seem to be more related to normal variation.  In a September 2011 addendum the examiner concluded that the Veteran did not suffer from any known clinical diagnosis to explain her speech problems, and in fact confirmed that there were no bona fide speech problems, just concern and anxiety about them.  

Thus, as with the claim of memory loss, the Veteran's subjective belief that she has speech problems has not been borne out by objective testing.  See 38 C.F.R. § 3.317(a)(3).  Although she had certain patterns of mispronunciation noted in October 2002 by a speech therapist, these were not due to an inability to correctly pronounce the words.  She was given exercises for improving her pronunciation, and although she states she could not remember them, they were written down.  The August 2011 VA examination concerning her speech resulted in a conclusion that she appeared to be functioning predominantly within the normal range, and any deficits seemed related to normal variation.  Thus, the Board finds that a disability manifested by speech problems has not been shown, and, therefore, service connection is not warranted, to include on the basis of an undiagnosed illness.  [Absent the existence of a disability at any time during the current appeal, there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997); McClain v. Nicholson, 21 Vet. App. 319 (2007).]  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for an acquired psychiatric disability, to include as a result of an undiagnosed illness, is denied.  
Service connection for a chronic headache disability, to include as a result of an undiagnosed illness, is denied.  

Service connection for a disability manifested by memory loss, to include as a result of an undiagnosed illness, is denied.  

Service connection for a disability manifested by speech problems, to include as a result of an undiagnosed illness, is denied.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


